DETAILED ACTION
Claims 10-11 and 16 are presented for examination.
	Applicant’s Amendment filed December 15, 2020 has been entered into the present application.
	Claims 10-11 and 16 remain pending and under examination. Claims 10-11 and 16 are amended. Claims 1-9, 12-15 and 17-35 are cancelled.
Applicant’s arguments, filed December 15, 2020, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
Applicant is reminded of his election without traverse of the invention of Group II (original claims 10-16), directed to a method of treatment or prevention of cancer in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a pharmaceutical combination comprising a compound of formula (I) and a compound of formula (II), and the election of colorectal cancer as the single disclosed species of cancer, as stated in the reply filed March 13, 2020, which is still in effect over the claims.
Instant claims 10-11 and 16 remain directed to the elected invention and elected species and are herein acted on the merits infra.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed December 15, 2020 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a (two pages total), the Examiner has considered the cited references. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, Applicant recites “[t]he method of claim 10, further comprising a third compound having the structure of formula (III)”, but fails to clearly or precisely define in what manner this compound of formula (III) relates to the method of claim 10. For example, it is unclear if such compound is administered as part of the pharmaceutical combination of claim 10 (or not), or if it is used in some other unidentified manner. Clarification is required. 
For these reasons, the claim fails to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and is, thus, properly rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Interpretation of the Claims for Examination
Applicant’s compound of formula (I) is defined in the as-filed specification as 7-cyclopentyl-2-(5-piperazin-1-yl-pyridin-2-ylamino)-7H-pyrrolo[2,3-d]pyrimidine-6-carboxylic acid dimethylamide, or by the synonymous terms “LEE011” or “ribociclib” (see, e.g., p.12, l.8-16). Reference to any one of these names (i.e., LEE011, ribociclib, or 7-cyclopentyl-2-(5-piperazin-1-yl-pyridin-2-ylamino)-7H-pyrrolo[2,3-d]pyrimidine-6-carboxylic acid dimethylamide) should be understood to constitute an explicit reference to Applicant’s instantly claimed compound of formula (I).
Applicant’s compound of formula (II) is defined in the as-filed specification as N-{3-[3-cyclopropyl-5-(2-fluoro-4-iodo-phenylamino)-6,8-dimethyl-2,4,7-trioxo-3,4,6,7-tetrahydro-2H-pyrido[4,3-d]pyrimidin-1-yl]phenyl}acetamide, or by the synonymous term “trametinib” (see, e.g., p.12, l.17-p.13, l.5). Additionally, CAS Registry No. 871700-17-3 relied upon below further demonstrates that Applicant’s compound of formula (II) was also known by the term “GSK 1120212”. Reference to any one of these names (i.e., trametinib, GSK 1120212 or N-{3-[3-cyclopropyl-5-(2-fluoro-4-iodo-phenylamino)-6,8-dimethyl-2,4,7-trioxo-3,4,6,7-tetrahydro-2H-pyrido[4,3-d]pyrimidin-1-yl]phenyl}acetamide) constitutes an explicit reference to Applicant’s instantly claimed compound of formula (II).
Applicant’s newly added compound of formula (III) in instant claim 11 is defined in the as-filed specification as the PI3K inhibitor compound (S)-pyrrolidine-1,2-dicarboxylic acid 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide, or by the synonymous terms 

Grounds for Rejection
	2.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caponigro et al. (WO 2014/018725 A1; 2014), citing to CAS Registry No. 871700-17-3 to show a fact, each already of record, for the reasons of record set forth at p.4-7 of the previous Office Action dated June 15, 2020, of which said reasons are herein incorporated by reference. 
	Applicant’s cancellation of previously pending claim 15 necessitates the removal of such claim from the statement of the rejection above. 
	Applicant’s amendments to claim 11 to delete specific types of cancer to be treated or prevented via the instantly claimed pharmaceutical combination, and to now add the further inclusion of a compound of formula (III) necessitates the removal of such claim from the statement of the rejection above, as Caponigro’s teachings alone do not clearly render this newly claimed embodiment prima facie obvious.
	Newly amended claim 10 now recites the specific combination of the compound of formula (I) and the compound of formula (II) that was previously recited in claim 1 (which is now cancelled), and further limits the claim specifically to the treatment of colorectal cancer, which was recited in previously pending (but now cancelled) claim 15. 
	As the grounds for rejection clearly address the embodiment of treating or preventing colorectal cancer via the administration of a pharmaceutical combination of a compound of formula (I) in combination with a compound of formula (II) as now recited in newly amended claim 10, instant claim 10 remains properly rejected for the reasons already of record, which apply equally to claim 10 as amended. 
	Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, stating that Caponigro et al. “specifically describes preclinical data evaluating ribociclib and encorafenib, alone or in a double combination, or a triple 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant takes an unreasonably narrow view of Caponigro’s teachings by focusing exclusively on the exemplified embodiments of Caponigro et al. – i.e., the CDK4/6 inhibitor ribociclib and the BRAF inhibitor encorafenib, with or without the additional MEK1/2 inhibitor identified as compound D. This narrow characterization of Caponigro et al. is unavailing because it fails to consider what the broad disclosure of the reference would have reasonably suggested to one of ordinary skill in the art. MPEP §2123(I) (“[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill [in] the art, including nonpreferred embodiments”). Disclosed examples (or preferred embodiments) do not constitute a teaching way from a broader disclosure or nonpreferred embodiments. MPEP §2123(II) (citing to In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). The fact, then, that Caponigro exemplifies a combination of the CDK4/6 inhibitor ribociclib, the BRAF inhibitor encorafenib, and the MEK1/2 inhibitor compound D in melanoma cancer cells does not, alone, teach away from the broader disclosure of the reference - which clearly discloses a pharmaceutical combination of the CDK4/6 inhibitor ribociclib with the BRAF inhibitor encorafenib, which may be further combined with any one of the recited MEK1/2 inhibitors (of which GSK 1120212, also known as trametinib, is expressly disclosed), for the treatment or prevention of cancer, including colorectal cancer. Caponigro et al. also provides clear disclosure suggesting specifically that the disclosed combination would be useful in the treatment or prevention of colorectal cancer (see, e.g., p.10, l.5-7, which states that the combination “is suitable for the treatment of poor prognosis patients, especially such poor prognosis patients having metastatic melanoma, colorectal or pancreatic cancer”; p.10, l.8, which states, “[i]n a further embodiment, the proliferative disease is melanoma or colorectal cancer”; or p.10, l.12-13, which states, “[i]n an important embodiment, the cancer to be treated is characterized by a B-Raf mutation, e.g., B-Raf mutated colorectal cancer”). Such disclosure clearly rebuts Applicant’s proposition that Caponigro et al. fails to 
	If it is Applicant’s intended position that Caponigro et al. teaches several possible MEK1/2 inhibitors that may be incorporated into the disclosed combination without any specific direction to the selection of trametinib as the specific MEK1/2 inhibitor for this purpose, then this position would be wholly unavailing. That Caponigro et al. teaches several alternative embodiments of MEK1/2 inhibitors from which the skilled artisan may select for use in the disclosed pharmaceutical combination does not, alone, teach away from any one single MEK1/2 inhibitor disclosed therein. MPEP §2123(II) (“[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed”, citing to In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”). 
	With regard to Applicant’s assertion that the rejection is deficient for failing to teach the further combination of Caponigro’s disclosed CDK4/6 inhibitor ribociclib, BRAF inhibitor encorafenib, and MEK1/2 inhibitor trametinib combination with a PI3K inhibitor of Applicant’s claimed formula (III), it should be noted that this particular embodiment – further combining the ribociclib and trametinib combination of claim 10 with the PI3K inhibitor alpelisib of claim 11 – was newly added in the most recently filed amendment submission of December 15, 2020. The argument that the instant rejection is prima facie deficient for failing to explicitly teach this particular embodiment simply cannot be accepted because it was not previously pending prior to Applicant’s most recent filing of December 15, 2020 in response to the June 15, 2020 non-final Office Action (and, therefore, was not previously addressed).
	Applicant goes on to argue that “there is no teaching, suggestion, or motivation in Caponigro ‘725 to replace the BRAF inhibitor with MEK1/2 inhibitor as a required component of the combination with or without a PI3K inhibitor as claimed in the present application” (Remarks, p.6). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s proffered position mischaracterizes the grounds for rejection. In the instant case, Caponigro et al. clearly discloses a pharmaceutical combination of the CDK4/6 inhibitor ribociclib with the BRAF inhibitor encorafenib, and which may be further combined with any one of the recited MEK1/2 
	Applicant contends that the skilled artisan “would have readily recognize[d] that the use of Caponigro ‘725’s combinations in colorectal cancer to be speculative due to its limited disclosure of use in melanoma and the absence of examples or data for use in any other types of cancer, let alone colorectal cancer” (Remarks, p.6). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Again, Applicant improperly considers Caponigro’s disclosure only insofar as the embodiments specifically exemplified therein (in this case, the disclosed combination and its effect in melanoma), without considering the broader teachings of the reference. Disclosed examples (or preferred embodiments) do not constitute a teaching way from a broader disclosure or nonpreferred embodiments. MPEP §2123(II) (citing to In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). Here, Caponigro’s exemplification of his disclosed combination in an experimental melanoma model does not vitiate the fact that the disclosure provides clear teachings directed to a pharmaceutical combination of the CDK4/6 inhibitor ribociclib with the BRAF inhibitor encorafenib and further with any one of the recited MEK1/2 inhibitors – of which GSK 1120212 (also known as trametinib) is expressly disclosed – useful in the treatment or prevention of cancer, including colorectal cancer. It is not necessarily for Caponigro et al. to specifically exemplify this embodiment in order to constitute a teaching of the same. MPEP §2123(I) (“[a] 
	Applicant further argues that “there is no teaching, suggestion, or motivation in Caponigro ‘725 that any of the disclosed MEK1/2 inhibitors would suitably combine with ribociclib and a BRAF inhibitor for the treatment of colorectal cancer, given that the disclosure is limited to the specific MEK1/2 inhibitor Compound D”, as used in combination with ribociclib and encorafenib in A-375 and WM-266-4 melanoma cells in Example 4 (Remarks, p.6). Applicant opines that “any interchangeability in the potentially hundreds of MEK1/2 inhibitors disclosed in Caponigro ‘725 to be speculative due to the absence of any examples or data demonstrating the activity, let alone interchangeability, of MEK1/2 inhibitors other than Compound D in melanoma” (Remarks, p.6). Applicant further urges that “it is not predictable for drugs, even those having the same mechanism of action, to be interchangeable or readily combinable with other drugs having different mechanisms of action to treat cancer, such as colorectal cancer, with a reasonable expectation of success” (Remarks, p.7). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s position that Caponigro’s disclosure is limited to the specific MEK1/2 inhibitor identified as Compound D is simply incorrect. Again, Applicant persists in considering Caponigro’s disclosure only insofar as the exemplified embodiments, which is improper. Disclosed examples (or preferred embodiments) do not constitute a teaching way from a broader disclosure or nonpreferred embodiments. MPEP §2123(II) (citing to In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). In the instant case, Caponigro et al. clearly and unequivocally teaches that the MEK1/2 inhibitor may be selected from any one of the disclosed MEK1/2 inhibitors, including the specifically identified GSK 1120212 (also known as trametinib). See, e.g., Caponigro et al. at p.3, para.1 (“[a]ppropriate optional MEK1/2 inhibitors for use in the present combinations are known in the art. MEK1/2 inhibitors useful in the present invention include … GSK 1120212”). Applicant’s contention that Caponigro’s disclosure is limited only to his exemplified Compound D MEK1/2 inhibitor is not a point well taken, as it ignores the broader teachings of the reference, which explicitly provide for the incorporation of any one of the 
	Insofar as Applicant persists in considering Caponigro’s disclosure only insofar as he exemplifies the disclosed CDK4/6 inhibitor ribociclib and BRAF inhibitor encorafenib (with or without the MEK1/2 inhibitor Compound D) as applied to an experimental melanoma model, such limited consideration of Caponigro’s teachings is simply not well taken. Applicant again fails to consider that Caponigro et al. may be relied upon for all that the exemplified embodiments and the broader disclosure would have suggested to one of ordinary skill in the art. MPEP §2123(II). Here, Caponigro et al. provides clear teachings relevant to the therapeutic or prophylactic use of his disclosed pharmaceutical combination of the CDK4/6 inhibitor ribociclib, the BRAF inhibitor encorafenib, and a MEK1/2 inhibitor – of which GSK 1120212 (also known as trametinib) is expressly disclosed – in colorectal cancer.
	Applicant’s position that Caponigro’s teachings fail to support the interchangeability of the disclosed MEK1/2 inhibitors with a reasonable expectation of success is unavailing. The teachings of Caponigro et al. expressly set forth specific MEK1/2 inhibitors that may be employed alternatively as the MEK1/2 inhibitor of the disclosed pharmaceutical combination, including Applicant’s instantly claimed trametinib (which is identified in Caponigro as GSK 1120212). The interchangeability of such MEK1/2 inhibitors as taught by Caponigro is derived specifically from their functional activity as inhibitors of MEK1/2, such that any one of the MEK1/2 inhibitors described therein may be selected for use in Caponigro’s pharmaceutical combination with a reasonable expectation of success. MPEP §2144.06 (“[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious”, citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)). Also, Applicant’s position that not all drugs “having the same mechanism of action” are interchangeable with one another with a reasonable expectation of success in not a point well taken. Applicant appears to be advocating an improper standard for obviousness – i.e., that obviousness requires absolute predictability and guaranteed success – which is incorrect. Obviousness requires only “at least some degree of predictability”, but not absolute predictability. MPEP §2143.02(II). Here, Caponigro et al. provides at least some degree of predictability that each of the disclosed MEK1/2 inhibitors may be interchanged with one prima facie successful, but it does not require evidence demonstrating absolute certainty that the invention will succeed. 
	Applicant finally argues that “the use of the claimed combinations unexpectedly results in synergistic improvement in colorectal cancer”, citing to the “significant synergistic inhibition in 13/15 colorectal cancer cell lines” using the combination of ribociclib and trametinib, and “significant synergistic inhibition in 10/15 colorectal cancer cells lines” with “weak synergistic inhibition in 3/15 colorectal cancer cells lines” using the combination of ribociclib, trametinib, and alpelisib (Remarks, p.7).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Allegations of unexpected results must be supported by relying upon factual evidence establishing “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”. MPEP §716.02(b)(I) (quoting Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)). To establish unexpected results, the claimed subject matter must be compared with the closest prior art in order to be effective to rebut a prima facie case of obviousness. MPEP §716.02(e) (see also In re Burckel, 592 F.2d 1175, 201 USPQ 67) (CCPA 1979)). To be of probative value, any objective evidence should be supported by actual proof. MPEP §716.01(c). Importantly, any objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP §716.02(d). Also, Applicant, not the Office, has the burden of explaining any data provided as evidence of nonobviousness and unexpected results. MPEP §716.02(b). See also Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
	Applicant’s working Ex.1 presents data pertaining to the in vitro application of the CDK4/6 inhibitor ribociclib with the MEK inhibitor trametinib and the PIK3CA inhibitor alpelisib in colorectal cancer cell lines, noting that “[c]ell lines were mutant in KRAS, BRAF, and/or PIK3CA, or wild type for all 3 genes”, citing to Table 1 in support (p.29, l.11-12). Applicant reports that “[t]he triple combination (LEE011 + trametinib + BYL719) caused synergistic inhibition (according to the HAS model) over the drug pairs in 10/15 cell lines with different strengths, as well as weakly synergistic inhibition in 3/15 cell lines (Table 2)” 
	Applicant’s working Ex.2 presents data pertaining to the in vitro application of the CDK4/6 inhibitor ribociclib with the MEK inhibitor trametinib in colorectal cancer cell lines, noting that “[c]ell lines were mutant in KRAS, BRAF, and/or PIK3CA, or wild type for all 3 genes”, citing to Table 1 in support (p.31, l.19-20). Applicant reports that “[t]he combination treatment caused synergistic inhibition (according to the HSA model) in 13/15 cell lines tested with different strengths (Table 3)” (p.31, l.24-26). Applicant further states that “combined inhibition of CDK4/6 and MEK in CRC may provide an effective therapeutic modality capable of improving response compared to each of the single agents and lead to more durable responses in the clinic” (p.32, l.2-4). 
	The data has been fully and carefully considered, but is inadequate to establish that the instantly claimed combination(s) exhibit unexpected synergism. Applicant’s proffered comparisons in the working examples of the as-filed specification present the effects of the combinations of (i) ribociclib and trametinib, or (ii) ribociclib, trametinib, and alpelisib, as compared to each individual agent alone. This comparison, however, does not correlate to the closest prior art of record, which is Caponigro et al. Here, Caponigro’s closest prior art composition is the specifically exemplified combination of ribociclib, encorafenib, and the MEK inhibitor Compound D – not each individual component thereof. Applicant fails to present any comparative data demonstrating unexpected synergism of the instantly claimed combination as compared to Caponigro’s closest prior art composition, which fails to satisfy MPEP §716.02(e), which explicitly requires a comparison of the claimed subject matter with the closest prior art to establish unexpected results and rebut a prima facie case of obviousness.
Even if the data of Applicant’s working examples was found to constitute a proper comparison with the closest prior art (which the Examiner does not concede), Applicant’s Ex.2 fails to provide evidence establishing a synergistic inhibitory effect over the full scope of tested colorectal cancer cell lines using the combination of the CDK4/6 inhibitor ribociclib with the MEK inhibitor trametinib. In Ex.2, Applicant tested only a single wild-type colorectal cancer cell line (COLO-320; see Table 1, p.25) and 14 1 (Table 3, p.32). In addition, all of the other 14 tested cell lines – of which 13 of those 14 exhibited z-scores indicative of synergy - exhibited driver mutations of varying types (KRAS + PIK3CA, KRAS, BRAF + PIK3CA, BRAF, or PIK3CA) (Table 3, p.32, as further defined by Table 1, p.25). Applicant’s claims, however, are not so limited to colorectal cancer with any specific driver mutation, instead claiming in its broadest embodiments only “the treatment or prevention of colorectal cancer” of any type (claim 10), and specifying only in dependent claim 16 that “the colorectal cancer is characterized by a PIK3CA mutation and/or a PIK3CA overexpression” (claim 16). 
There is a similar deficiency in Applicant’s working Ex.1, which tests the combination of the CDK4/6 inhibitor ribociclib with the MEK inhibitor trametinib and the PIK3CA inhibitor alpelisib in 15 different colorectal cancer cell lines, observing that synergistic inhibition was also not found in the lone wild-type COLO-320 cell line, as evidenced by a z-score of 1 (Table 2, p.30). Also, all of the other 14 tested cell lines – of which 10 of those 14 exhibited z-scores indicative of synergy – exhibited driver mutations of varying types (KRAS + PIK3CA, KRAS, BRAF + PIK3CA, BRAF, or PIK3CA) (Table 2, p.30, as further defined by Table 1, p.25), which, again, are not actually reflected in Applicant’s broadest claims. Applicant’s instant claim 10 places no limitation on the type of colorectal cancer to be treated or prevented and, therefore, Applicant’s demonstration of alleged synergistic inhibitory activity in colorectal cancer cell lines with specific driver mutations (KRAS + PIK3CA, KRAS, BRAF + PIK3CA, BRAF, or PIK3CA) fails to clearly support the broad scope of simply any colorectal cancer as instantly claimed. 
	Additionally, Applicant fails to provide any clear explanation as to how the data obtained from such in vitro experimentation supports a synergism specifically pertaining to the “prevention” of colorectal cancer, or the effects in a “subject” (an in vivo application), as instantly claimed. The experimental studies are directed solely to the inhibitory activity of the tested combinations in established colorectal cancer cell lines and, therefore, fail to inform one of ordinary skill in the art before the effective filing date of the 
Accordingly, the data referenced by Applicant in the as-filed specification is insufficient to establish that Applicant’s claimed combination yields unexpected synergism over the closest prior art that also correlates to the full scope of subject matter claimed. 
See MPEP §2144(II) (“The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.”).
	For these reasons supra, rejection of claim 10 is proper. 

	3.	Claim 16 remains rejected under 35 U.S.C. 103 as being unpatentable over Caponigro et al. (WO 2014/018725 A1; 2014), citing to CAS Registry No. 871700-17-3 to show a fact, 
	as applied above to claim 10, 
	further in view of Oikonomou et al. (“Cancer Genetics of Sporadic Colorectal Cancer: BRAF and PI3KCA Mutations, Their Impact on Signaling and Novel Targeted Therapies”, Anticancer Research, 2006; 26:1077-1084), 
	each already of record, for the reasons of record set forth at p.7-9 of the previous Office Action dated June 15, 2020, of which said reasons are herein incorporated by reference. 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the instant rejection, stating that “[c]laim 16 depends from [c]laim 10 and is patentable for at least the reasons stated above”, further noting that “Oikonomou does not remedy the deficiencies of Caponigro ‘725” (Remarks, p.7).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s remarks are predicated upon his allegation that the teachings of Caponigro, as applied to claim 10, are deficient, but this allegation is unavailing for the reasons set forth supra. As a prima facie obviousness. Piecemeal analysis of the references cannot establish nonobviousness when the finding of prima facie obviousness is based upon the totality of the teachings and what they would have collectively suggested to the ordinarily skilled artisan when combined. Also, there is no requirement under AIA  35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention. Rather, the test for obviousness is what the combined teachings of the references would have suggested to the ordinarily skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	For these reasons supra, rejection of claim 16 is proper. 

	4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caponigro et al. (WO 2014/097125 A1; 2014) in view of Caponigro et al. (WO 2014/018725 A1; 2014), citing to CAS Registry No. 871700-17-3 to show a fact, each already of record, for the reasons of record set forth at p.9-12 of the previous Office Action dated June 15, 2020, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of previously pending claim 15 necessitates the removal of such claim from the statement of the rejection above. 
	Applicant’s amendments to claim 11 to delete specific types of cancer to be treated or prevented via the claimed pharmaceutical combination, and to now add the further incorporation of a compound of formula (III), necessitates the removal of such claim from the statement of the rejection above, as the teachings of Caponigro ‘125 in view of Caponigro ‘725 alone do not clearly render this newly recited embodiment prima facie obvious.
	Newly amended claim 10 now recites the specific combination of the compound of formula (I) and the compound of formula (II) that was previously recited in claim 1 (which is now cancelled), and further 
	As the grounds for rejection clearly address the embodiment of treating or preventing colorectal cancer via the administration of a pharmaceutical combination of a compound of formula (I) in combination with a compound of formula (II) as now recited in newly amended claim 10, claim 10 remains properly rejected for the reasons already of record, which apply equally to claim 10 as amended herein. 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the instant rejection, stating that “Caponigro ’125 specifically describes preclinical data evaluating ribociclib and binimetinib, alone or in combination in the treatment of melanoma”, but fails to teach or suggest “the specific MEK1/2 inhibitor trametinib in combination with ribociclib”, “any combination with the PI3K inhibitor compound of formula (III)”, or “any method of treating colorectal cancer” (Remarks, p.8).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant again mischaracterizes the prior art teachings by restricting his consideration of the references only to the exemplified embodiments. In the instant case, Caponigro ‘125 is cited specifically for its teachings of a pharmaceutical combination of the CDK4/6 inhibitor ribociclib with the MEK1/2 inhibitor 6-(4-bromo-2-fluorophenylamino)-7-fluoro-3-methyl-3H-benzoimidazole-5-carboxylic acid (2-hydroxyethoxy)-amide – referred to by Applicant as binimetinib – for the therapeutic treatment of cancer, including colon or colorectal cancer, when administered to a subject in need thereof. Accordingly, the sole difference between Caponigro ‘125 and the instant claims lies in that Caponigro ‘125 teaches binimetinib as the MEK1/2 inhibitor of the disclosed combination – not trametinib, as instantly claimed. Such difference, however, was remedied by the cited secondary teachings of Caponigro ‘725. Applicant’s narrow view of Caponigro ‘125 as being limited only to the use of his disclosed combination in melanoma as exemplified therein takes an unreasonably narrow view of the teachings of Caponigro ‘125 and what it would have broadly suggested to one of ordinary skill in the art. Also, it was readily admitted that Caponigro ‘125 alone does not explicitly teach trametinib as the MEK1/2 inhibitor. However, such missing In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). MPEP §2123(I) (“[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill [in] the art, including nonpreferred embodiments”).
	To the extent that Applicant again takes the position that the grounds for rejection are deficient for failing to teach the further element of a PI3K inhibitor of Applicant’s claimed formula (III), it should be noted that this particular embodiment – further combining the ribociclib and trametinib combination of claim 10 with the PI3K inhibitor alpelisib of claim 11 – was newly added in the most recently filed amendment submission of December 15, 2020. The argument that the rejection is prima facie deficient for failing to explicitly teach this particular embodiment simply cannot be accepted because it was not previously pending prior to Applicant’s most recent filing of December 15, 2020 in response to the June 15, 2020 non-final Office Action (and, therefore, was not previously addressed).
	Applicant additionally takes issue with the application of the secondary teachings to Caponigro ‘725, stating that “Caponigro ‘725 does not clearly teach the functional equivalency of trametinib with the MEK1/2 inhibitors of Caponigro ‘725 as effective anti-cancer MEK1/2 inhibitors that would have been reasonably interchanged with one another with a reasonable expectation of success, given that the disclosure of Caponigro ‘725 is limited to the specific MEK1/2 inhibitor Compound D in combination with ribociclib and encorafenib in A-375 and WM-266-4 melanoma cell lines in Example 4” (Remarks, p.8-9).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s position that Caponigro ‘725 fails to teach the functional equivalency of binimetinib – the MEK1/2 inhibitor of the primary reference to Caponigro ‘125 – and instantly claimed trametinib is not well taken. The teachings of Caponigro ‘725 expressly set forth specific MEK1/2 inhibitors that may be employed alternatively as a MEK1/2 inhibitor of the disclosed ribociclib-based pharmaceutical combination, including binimetinib (identified in Caponigro ‘725 as “Compound D”) and Applicant’s instantly claimed trametinib (identified in Caponigro ‘725 as GSK 1120212). Such teachings in Caponigro ‘725 support the interchangeability of such MEK1/2 inhibitors specifically due to their functional activity as KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
	Applicant finally contends that the cited prior art teachings fail to demonstrate “any of the advantages of the present claimed invention as demonstrated in Examples 1-2 and Figures 1-4 of the present application” (Remarks, p.8). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s attention is directed to the extensive reasoning set forth above with regard to the assertions of unexpected synergism of the instantly claimed method and why such evidence fails to correlate to the full scope of subject matter claimed. 
Insofar as it was previously noted that the proffered comparisons of working Ex.1-2 of the as-filed specification fail to constitute a comparison of the instantly claimed invention with the closest prior art of record, such remarks remain relevant herein with the following additional comments:
Applicant’s working examples of the as-filed specification present the effects of the combination of ribociclib and trametinib, or ribociclib, trametinib, and alpelisib, as compared to each individual agent of the combination alone. This comparison, however, does not correlate to the closest prior art of record, which here is Caponigro ‘125. In the instant case, the closest prior art composition of the primary reference to Caponigro ‘125 is the specific combination of the CDK4/6 inhibitor ribociclib with the MEK1/2 inhibitor binimetinib. Applicant’s failure to present any comparative data demonstrating unexpected synergism of the instantly claimed combination as compared to the closest prior art composition of prima facie case of obviousness.
	For these reasons supra, rejection of claim 10 is proper. 

	5.	Claim 16 remains rejected under 35 U.S.C. 103 as being unpatentable over Caponigro et al. (WO 2014/097125 A1; 2014) in view of Caponigro et al. (WO 2014/018725 A1; 2014), citing to CAS Registry No. 871700-17-3 to show a fact,
	as applied above to claim 10, 
	further in view of Nosho et al. (“PIK3CA Mutation in Colorectal Cancer: Relationship with Genetic and Epigenetic Alterations”, Neoplasia, 2008 June; 10(6):534-541), 
	each already of record, for the reasons of record set forth at p.12-13 of the previous Office Action dated June 15, 2020, of which said reasons are herein incorporated by reference. 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the instant rejection, stating that “[c]laim 16 depends from [c]laim 10 and is patentable for at least the reasons stated above”, further noting that “Nosho does not remedy the deficiencies of Caponigro ‘125 and/or Caponigro ‘725” (Remarks, p.9-10).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s remarks are predicated upon his allegation that the teachings of Caponigro ‘125 in view of Caponigro ‘725, as applied to claim 10, are deficient, but this allegation is unavailing for the reasons set forth supra. As a result, Applicant’s evaluation of Nosho et al. as being deficient for failing to supply the missing teachings of Caponigro ‘125 and/or ‘725 - or even to teach the entirety of the claimed invention - is improper, as it fails to consider the totality of the teachings applied in combination to support the finding of prima facie obviousness. Piecemeal analysis of the references cannot establish nonobviousness when the finding of prima facie obviousness is based upon the totality of the teachings and what they would have collectively suggested to the ordinarily skilled artisan when combined. Also, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	For these reasons supra, rejection of claim 16 is proper. 

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over, alternatively:
(i) Caponigro et al. (WO 2014/018725 A1; 2014), citing to CAS Registry No. 871700-17-3 to show a fact, as applied above to claim 10; or

each alternatively taken in view of Fritsch et al. (WO 2013/066483 A1; 2013).
	Caponigro ‘725, as applied above to claim 10, or Caponigro ‘125 in view of Caponigro ‘725, as applied above to claim 10.
	Caponigro ‘725, or Caponigro ‘125 in view of Caponigro ‘725, differ from the instant claim only insofar as they do not explicitly teach the further administration of the PI3K inhibitor alpelisib (claim 11).
	Fritsch et al. teaches a pharmaceutical combination comprising (i) the PI3K inhibitor (S)-pyrrolidine-1,2-dicarboxylic acid 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), which has the chemical structure 
    PNG
    media_image1.png
    141
    188
    media_image1.png
    Greyscale
2 with (ii) at least one MEK inhibitor selected from, e.g., GSK 11202123, and optionally at least one pharmaceutically acceptable carrier, wherein the combination is used in the treatment or prevention of a proliferative disease in a subject in need thereof (p.6, para.2; p.12, para.3). Fritsch et al. discloses that the proliferative disease to be treated or prevented by the recited combination is a tumor or cancer, specifically, e.g., colorectal cancer, and further teaches that the cancer to be treated may also exhibit a mutation in PIK3CA (p.19, para.2; p.19, para.4).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in further incorporating the PI3K inhibitor alpelisib into the Caponigro ‘725 composition of the CDK4/6 inhibitor ribociclib, BRAF inhibitor, and MEK1/2 inhibitor trametinib, or the Caponigro ‘125 in view of Caponigro ‘725 composition of the CDK4/6 inhibitor ribociclib prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Withdrawn Rejection
The provisional rejection of claims 10-11 and 15-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13, 18 and 24-26 of U.S. Patent Application No. 15/755,270 in view of Caponigro et al. (WO 2014/097125 A1; 2014) and Caponigro et al. (WO 2014/018725 A1; 2014), citing to CAS Registry No. 871700-17-3 to show a fact, as set forth at p.16-18 of the previous Office Action dated June 15, 2020, is hereby withdrawn in view of the abandonment of the ‘270 application. 

Maintained Rejections
7.	Claims 10 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 19-20 and 22-27 of U.S. Patent Application No. 15/753,045 in view of Caponigro et al. (WO 2014/097125 A1; 2014) and Caponigro et al. (WO 2014/018725 A1; 2014), citing to CAS Registry No. 871700-17-3 to show a fact, each already of record, for the reasons of record set forth at p.13-16 of the previous Office Action dated June 15, 2020, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of previously pending claim 15 necessitates the removal of such claim from the statement of the rejection above. 
	Applicant’s amendments to claim 11 to delete specific types of cancer to be treated or prevented via the claimed pharmaceutical combination, and to now add the further incorporation of a compound of formula (III), also necessitates the removal of such claim from the statement of the rejection above, as the ‘045 claims in view of Caponigro ‘125 and Caponigro ‘725 do not address this specific embodiment.
	Newly amended claim 10 now recites the specific combination of the compound of formula (I) and the compound of formula (II) that was previously recited in claim 1 (which is now cancelled), and further 
	As the grounds for rejection clearly address the embodiment of treating or preventing colorectal cancer via the administration of a pharmaceutical combination of a compound of formula (I) in combination with a compound of formula (II), newly amended claim 10 remains properly rejected for the reasons already of record, which apply equally to claim 10 as amended herein. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that the instant claims are directed to a combination of a CDK4/6 inhibitor with a MEK1/2 inhibitor, not an EGFR inhibitor as used in the ‘045 claims, which is structurally and mechanistically distinct (Remarks, p.10). Applicant further incorporates his previously set forth arguments against the disclosures of Caponigro ‘125 and Caponigro ‘725 and their alleged deficiencies, as well as the assertions of unexpected results (Remarks, p.10). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant fails to fully consider the grounds for rejection. The basis of the rejection does not assert that the EGFR inhibitor of the CDK4/6 inhibitor and EGFR inhibitor combination for the treatment of colorectal cancer of the ‘045 claims should be wholly substituted with a MEK1/2 inhibitor. Rather, the grounds for rejection propose modifying the method of the ‘045 claims to further incorporate the MEK1/2 inhibitor trametinib, as disclosed by Caponigro ‘125 and Caponigro ‘725. Note that the instant claims are defined using the open-ended transitional phrase “comprising”, which does not patentably exclude the presence of additional, unrecited elements (such as, e.g., in this case, the EGFR inhibitor of the ‘045 claims). MPEP §2111.03 (“[t]he transitional term ‘comprising’, which is synonymous with ‘including’, ‘containing’, or ‘characterized by’, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”).
Insofar as Applicant incorporates his previously set forth arguments against the disclosures of Caponigro ‘125 or Caponigro ‘725, as well as the assertions of unexpected results, Applicant’s attention is 
For these reasons supra, rejection of claims 10 and 16 is proper. 

	8.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-12 and 16-19 of U.S. Patent No. 9,180,129 in view of Caponigro et al. (WO 2014/097125 A1; 2014), each already of record, for the reasons of record set forth at p.18-20 of the previous Office Action dated June 15, 2020, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of previously pending claim 15 necessitates the removal of such claim from the statement of the rejection above. 
	Applicant’s amendments to claim 11 to delete specific types of cancer to be treated or prevented via the claimed pharmaceutical combination, and to now add the further administration of a compound of formula (III), also necessitates the removal of such claim from the statement of the rejection above, as the ‘129 claims in view of Caponigro ‘125 do not address this specific embodiment.
	Newly amended claim 10 now recites the specific combination of the compound of formula (I) and the compound of formula (II) that was previously recited in claim 1 (which is now cancelled), and further limits the claim specifically to the treatment of colorectal cancer, which was recited in previously pending (but now cancelled) claim 15. 
	As the grounds for rejection clearly address the embodiment of treating or preventing colorectal cancer via the administration of a pharmaceutical combination of a compound of formula (I) in combination with a compound of formula (II), newly amended claim 10 remains properly rejected for the reasons already of record, which apply equally to claim 10 as amended herein. 

	Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that the instant claims are directed to a combination of a CDK4/6 inhibitor with a MEK1/2 inhibitor, not a MEK1/2 inhibitor with a dual EGFR/erbB-2 inhibitor as used in the ‘129 claims, which is structurally and mechanistically distinct from the CDK4/6 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant fails to fully consider the grounds for rejection. The basis of the rejection does not assert that the dual EGFR/erbB-2 inhibitor of the combination of the ‘129 claims for the treatment of colon cancer should be wholly substituted with a CDK4/6 inhibitor. Rather, the grounds for rejection propose modifying the method of the ‘129 claims to further incorporate the CDK4/6 inhibitor ribociclib with the MEK1/2 inhibitor trametinib and dual EGFR/erbB-2 inhibitor lapatinib therapy of the ‘129 claims, in view of Caponigro’s disclosure establishing the efficacy of MEK1/2 inhibitor therapy in the treatment of colon or colorectal cancer when further combined with the CDK4/6 inhibitor ribociclib. Note that the instant claims are defined using the open-ended transitional phrase “comprising”, which does not patentably exclude the presence of additional, unrecited elements (such as, e.g., in this case, the dual EGFR/erbB-2 inhibitor of the ‘129 claims). MPEP §2111.03 (“[t]he transitional term ‘comprising’, which is synonymous with ‘including’, ‘containing’, or ‘characterized by’, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”).
Insofar as Applicant incorporates his previously set forth assertions of unexpected results, Applicant’s attention is directed above to the response addressing such assertions, which are herein incorporated by reference (but not repeated in the interest of brevity in the record). 
For these reasons supra, rejection of claim 10 is proper. 

9.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,700,557, citing to CAS Registry No. 871700-17-3 to show a fact, each already of record, for the reasons of record set forth at p.20-21 of the previous Office Action dated June 15, 2020, of which said reasons are herein incorporated by reference. 

	Applicant’s amendments to claim 11 to delete specific types of cancer to be treated or prevented via the claimed pharmaceutical combination, and to now add the further administration of a compound of formula (III), also necessitates the removal of such claim from the statement of the rejection above, as the ‘557 claims do not address this specific embodiment.
	Newly amended claim 10 now recites the specific combination of the compound of formula (I) and the compound of formula (II) that was previously recited in claim 1 (which is now cancelled), and further limits the claim specifically to the treatment of colorectal cancer, which was recited in previously pending (but now cancelled) claim 15. 
	As the grounds for rejection clearly address the embodiment of treating or preventing colorectal cancer via the administration of a pharmaceutical combination of a compound of formula (I) in combination with a compound of formula (II), newly amended claim 10 remains properly rejected for the reasons already of record, which apply equally to claim 10 as amended herein. 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, stating that the instant claims require a MEK1/2 inhibitor where “the optional agent is a PI3K inhibitor”, but that the ‘557 claims require “a BRAF inhibitor and the optional agent is a MEK1/2 inhibitor”, which are structurally and mechanistically distinct from one another (Remarks, p.12). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s position is not well taken. The ‘557 claims clearly provide for a method of treating a proliferative disease in a human, such as colorectal cancer, via administering a therapeutically effective amount of the CDK4/6 inhibitor ribociclib, a BRAF inhibitor, and a therapeutically effective amount of a MEK1/2 inhibitor, which is expressly defined in the accompanying disclosure as, e.g., GSK 1120212 (also known as trametinib). The ‘557 patent claims, thus, anticipate the method of instant claim 10. 

	For these reasons supra, rejection of claim 10 is proper.

	10.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. 9,867,825 in view of Caponigro et al. (WO 2014/018725 A1; 2014), citing to CAS Registry No. 871700-17-3 to show a fact, each already of record, for the reasons of record set forth at p.21-23 of the previous Office Action dated June 15, 2020, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of previously pending claim 15 necessitates the removal of such claim from the statement of the rejection above. 
	Applicant’s amendments to claim 11 to delete specific types of cancer to be treated or prevented via the claimed pharmaceutical combination, and to now add the further administration of a compound of formula (III), also necessitates the removal of such claim from the statement of the rejection above, as the ‘825 claims in view of Caponigro ‘725 do not address this specific embodiment.
	Newly amended claim 10 now recites the specific combination of the compound of formula (I) and the compound of formula (II) that was previously recited in claim 1 (which is now cancelled), and further limits the claim specifically to the treatment of colorectal cancer, which was recited in previously pending (but now cancelled) claim 15. 
	As the grounds for rejection clearly address the embodiment of treating or preventing colorectal cancer via the administration of a pharmaceutical combination of a compound of formula (I) in combination with a compound of formula (II), newly amended claim 10 remains properly rejected for the reasons already of record, which apply equally to claim 10 as amended herein. 
Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[w]hile the present application and US ‘825 involves a combination of a CDK4/6 inhibitor and a MEK1/2 inhibitor, the MEK1/2 inhibitors are structurally different”, since “[t]he MEK1/2 inhibitor of the present application is trametinib and the MEK1/2 inhibitor of US ‘825 is binimetinib” (Remarks, p.12). Applicant urges “[t]here is nothing in Caponigro ‘725 that would motivate a PHOSITA to modify US ‘825 and substitute the MEK1/2 inhibitor binimetinib with trametinib to arrive at a claimed combination, with reasonable expectation of success” (Remarks, p.13). Applicant further references his previously set forth assertions of unexpected results (Remarks, p.13). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s position is not well taken. In the instant case, the teachings of Caponigro ‘725 expressly set forth specific MEK1/2 inhibitors that may be employed alternatively as a MEK1/2 inhibitor of the disclosed ribociclib-based pharmaceutical combination, including binimetinib (identified in Caponigro ‘725 as “Compound D”) and Applicant’s instantly claimed trametinib (identified in Caponigro ‘725 as GSK 1120212). Such teachings in Caponigro ‘725 support the interchangeability of such MEK1/2 inhibitors as derived specifically from their functional activity as inhibitors of MEK1/2. MPEP §2144.06. Also, such teachings in Caponigro ‘725 provide a further reasonable expectation of success in substituting the MEK1/2 inhibitor trametinib for the MEK1/2 inhibitor of binimetinib of the ‘825 claims in view of the fact that Caponigro ‘725 teaches that binimetinib or trametinib were two MEK1/2 inhibitors known in the prior art to be amenable to further combination with the CDK4/6 inhibitor ribociclib. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Insofar as Applicant incorporates his previously set forth assertions of unexpected results, Applicant’s attention is directed above to the response addressing such assertions, which are herein incorporated by reference (but not repeated in the interest of brevity in the record). 
supra, rejection of claim 10 is proper. 

11.	Claims 10-11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,328,066 in view of Caponigro et al. (WO 2014/097125 A1; 2014) and Caponigro et al. (WO 2014/018725 A1; 2014), citing to CAS Registry No. 871700-17-3 to show a fact, each already of record, for the reasons of record set forth at p.23-26 of the previous Office Action dated June 15, 2020, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of previously pending claim 15 necessitates the removal of such claim from the statement of the rejection above. 
	Newly amended claim 10 now recites the specific combination of the compound of formula (I) and the compound of formula (II) that was previously recited in claim 1 (which is now cancelled), and further limits the claim specifically to the treatment of colorectal cancer, which was recited in previously pending (but now cancelled) claim 15. 
	As the grounds for rejection clearly address the embodiment of treating or preventing colorectal cancer via the administration of a pharmaceutical combination of a compound of formula (I) in combination with a compound of formula (II), newly amended claim 10 remains properly rejected for the reasons already of record, which apply equally to claim 10 as amended herein. 
	Newly amended claim 11 now recites “[t]he method of claim 10, further comprising a third compound having the structure of formula (III)”, which is the compound alpelisib.
	‘066 recites a pharmaceutical composition comprising ribociclib, alpelisib, and 5-fluorouracil, for administration in a therapeutically effective amount to a subject in a method for treating a colorectal cancer in this subject in need thereof (patent claim 1), thereby providing for the presence of alpelisib in the pharmaceutical composition.

	Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that the ‘066 claims employ “an antimetabolite antineoplastic agent” as the third agent in combination with the CDK4/6 inhibitor and PI3K inhibitor, but 
The arguments have been fully and carefully considered, but are not found persuasive. 
Again, Applicant fails to fully consider the grounds for rejection. The basis of the rejection does not assert that the antimetabolite antineoplastic agent of the combination of the ‘066 claims for the treatment of colorectal cancer should be wholly substituted with a MEK1/2 inhibitor. Rather, the grounds for rejection propose modifying the method of the ‘066 claims to further incorporate the MEK1/2 inhibitor trametinib with the ribociclib, alpelisib, and 5-fluorouracil therapy of the ‘066 claims, in view of the disclosure of Caponigro ‘125 and Caponigro ‘725 establishing the efficacy of MEK1/2 inhibitor therapy in the treatment of colorectal cancer when further combined with the CDK4/6 inhibitor ribociclib. Note that the instant claims are defined using the open-ended transitional phrase “comprising”, which does not patentably exclude the presence of additional, unrecited elements (such as, e.g., in this case, the antimetabolite antineoplastic agent of the ‘066 claims). MPEP §2111.03 (“[t]he transitional term ‘comprising’, which is synonymous with ‘including’, ‘containing’, or ‘characterized by’, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”).
Insofar as Applicant incorporates his previously set forth assertions of unexpected results, Applicant’s attention is directed above to the response addressing such assertions, which are herein incorporated by reference (but not repeated in the interest of brevity in the record). 
For these reasons supra, rejection of claims 10-11 and 16 is proper.

Double Patenting (New Grounds of Rejection)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	12.	Claims 10-11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,675,595 in view of Caponigro et al. (WO 2014/018725 A1; 2014) and Caponigro et al. (WO 2014/097125 A1; 2014), citing to CAS Registry No. 871700-17-3 to show a fact.
	‘595 recites a method for treating a colorectal cancer having at least one of a BRAF mutation, KRAS mutation, and PIK3CA mutation and not having a PTEN mutation, comprising the simultaneous, separate or sequential administration of a therapeutically effective amount of the PI3K inhibitor alpelisib (or a pharmaceutically acceptable salt thereof) and the MEK inhibitor binimetinib (or a pharmaceutically acceptable salt thereof) (patent claim 1). 
	‘595 differs from the instant claims only insofar as it does not explicitly teach that the MEK inhibitor is trametinib, or the further incorporation of the CDK4/6 inhibitor ribociclib (claim 10).
	Caponigro ‘725 teaches MEK1/2 inhibitors for use in therapeutic anti-cancer combinations comprising the CDK4/6 inhibitor ribociclib and a BRAF inhibitor for treating or preventing a proliferative disease in a subject in need thereof, wherein the proliferative disease is cancer, including colorectal cancer, and the MEK1/2 inhibitor is, e.g., GSK 1120212 (p.3, para.4-p.4, para.3; p.5, para.6-p.7, para.2; p.3, para.1; p.10, para.2-p.11, para.2). 
	Caponigro ‘125 teaches a combination comprising the CDK4/6 inhibitor ribociclib, or a pharmaceutical salt thereof, with the MEK pathway inhibitor 6-(4-bromo-2-fluorophenylamino)-7-fluoro-3-
    PNG
    media_image2.png
    125
    230
    media_image2.png
    Greyscale
(and is identical to binimetinib of the ‘595 patent claims; p.3, para.3-p.4, para.1; p.5, para.6-p.7, para.3; p.12, para.3, which expressly identifies the inhibitor as a MEK1/2 inhibitor). Caponigro ‘125 teaches that the combination is therapeutically useful in the treatment of cancer, including colorectal cancer, when administered to a human or animal subject in need thereof (p.4, para.4; p.8, para.4-p.5, para.2). 
	CAS Registry No. 871700-17-3 is cited as evidence that “GSK 1120212” is structurally identical to Applicant’s instantly claimed compound of formula (II) of claim 10, and is also known as “trametinib”.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting the MEK1/2 inhibitor trametinib for the MEK1/2 inhibitor binimetinib of the combination for the treatment of colorectal cancer of the ‘595 claims because Caponigro ‘725 teaches binimetinib and trametinib as known MEK1/2 inhibitors suitable for use in combination therapy for the treatment of colorectal cancer. The substitution, therefore, of trametinib for binimetinib as the MEK1/2 inhibitor of the colorectal cancer-treating combination of the ‘595 claims would have been prima facie obvious to the ordinarily skilled artisan before the effective filing date of the invention because Caponigro ‘725 teaches the functional equivalency of the MEK1/2 inhibitors trametinib and binimetinib as effective anti-cancer MEK1/2 inhibitors and, thus, would have been reasonably interchanged with one another with at least a reasonable expectation of success. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
	This is a non-provisional nonstatutory double patenting rejection.

	13.	Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 19-20 and 22-27 of U.S. Patent Application No. 15/753,045 in view of Caponigro et al. (WO 2014/097125 A1; 2014) and Caponigro et al. (WO 2014/018725 A1; 2014), citing to CAS Registry No. 871700-17-3 to show a fact, as applied above to claims 10 and 16; or
11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-12 and 16-19 of U.S. Patent No. 9,180,129 in view of Caponigro et al. (WO 2014/097125 A1; 2014), as applied above to claim 10; or
	claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,700,557, citing to CAS Registry No. 871700-17-3 to show a fact, as applied above to claim 10; or
	claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. 9,867,825 in view of Caponigro et al. (WO 2014/018725 A1; 2014), citing to CAS Registry No. 871700-17-3 to show a fact, as applied above to claim 10; 
each alternatively taken in view of Fritsch et al. (WO 2013/066483 A1; 2013).
	‘045 in view of Caponigro ‘125 and Caponigro ‘725, as applied above to claims 10 and 16.
	‘129 in view of Caponigro ‘125, as applied above to claim 10.
	‘557, as applied above to claim 10.
	‘825 in view of Caponigro ‘725, as applied above to claim 10.
	The combined teachings detailed above each differ from the instant claim only insofar as they do not explicitly teach the further administration of the PI3K inhibitor alpelisib (claim 11).
	Fritsch et al. teaches a pharmaceutical combination comprising (i) the PI3K inhibitor (S)-pyrrolidine-1,2-dicarboxylic acid 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), which has the chemical structure 
    PNG
    media_image1.png
    141
    188
    media_image1.png
    Greyscale
4 with (ii) at least one MEK inhibitor selected from, e.g., GSK 11202125, and optionally at least one pharmaceutically acceptable carrier, wherein the combination is used in the treatment or prevention of a proliferative disease in a 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in further incorporating the PI3K inhibitor alpelisib into the ‘045, ‘129, ‘557 or ‘825 combinations containing the CDK4/6 inhibitor ribociclib and the MEK1/2 inhibitor trametinib as set forth above because Fritsch et al. teaches that the PI3K inhibitor alpelisib was effective for the treatment of colorectal cancer when used in a pharmaceutical combination with a MEK inhibitor, such as trametinib. The skilled artisan would have been motivated to further incorporate the PI3K inhibitor alpelisib into any one of the ‘045, ‘129, ‘557 or ‘825 combinations set forth above because each individual combination was known or suggested to have efficacy in the treatment of colorectal cancer. The skilled artisan would have been motivated to make such a combination because the shared efficacy of the individual combinations would have been reasonably expected to provide, at minimum, additive (if not synergistic) colorectal cancer-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
	This rejection is provisional over the cited application and non-provisional over the cited patents.

Conclusion
Rejection of claims 10-11 and 16 is proper.
No claims of the present application are allowed.

not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
April 1, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 At p.27, l.1-7 of the as-filed specification, Applicant reports that z-scores of > 3 are indicative of synergy, 3 > z > 2 is indicative of weak synergy, and < 2 are indicative of no synergy.
        2 Applicant should note that the structure of Fritsch’s PI3K inhibitor is identical to the structure of Applicant’s instantly claimed compound of formula (III), also known as “alpelisib”.
        3 As previously established in the record, CAS Registry No. 871700-17-3 provides the evidence necessary to demonstrate that “GSK 1120212” is structurally identical to Applicant’s instantly claimed compound of formula (II), also known as “trametinib”.
        4 Applicant should note that the structure of Fritsch’s PI3K inhibitor is identical to the structure of Applicant’s instantly claimed compound of formula (III), also known as “alpelisib”.
        5 As previously established in the record, CAS Registry No. 871700-17-3 provides the evidence necessary to demonstrate that “GSK 1120212” is structurally identical to Applicant’s instantly claimed compound of formula (II), also known as “trametinib”.